DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.

Remarks
This action is in response to the request for continuation received on 2/3/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 5-7, 9-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley et al. (US 2017/0345074), and further in view of Osotio et al. (US 2019/0042627).
s 2-4, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley in view of Osotio, and further in view of Ghafourifar et al. (US 2018/0189356).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley in view of Osotio, and further in view of Singh (US 2018/0293303).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley et al. (US 2017/0345074), and further in view of Osotio et al. (US 2019/0042627).

With respect to claim 1, Wadley teaches a computer-implemented method, comprising: 
in a user media interaction and learning phase: 
tagging, using a tagger, media information obtained in response to a user action of a user to create a user history (Wadley, pa 0034, The user contextual attributes database 136 may store information related to contextual data relating to a user retrieved from a various data sources., pa 0072, the collected data includes: … (2) 
storing user event information regarding a further user action related to the tagged media information (Wadley, pa 0073, As such, the contextual data sourcing module 118 may store the determination of life events along with the data collected from the various data sources. Further, in some examples, the contextual data sourcing module 118 may be configured to analyze the determination history in order to detect patterns in the data.); and 
training a machine learning engine with the user event information and the tagged media information (Wadley, pa 0073, In some examples, the contextual data sourcing module 118 may use predictive analytics techniques that learn from determination history maintained in the data store 130 (e.g., the user contextual attributes database 136). For instance, the contextual data sourcing module 118 may use predictive analytics techniques ( e.g., supervised machine learning algorithms, unsupervised machine learning algorithms, and pattern recognition algorithms that are currently well-known in the art) to analyze contextual data associated with previous determinations associated with previous users to make predictions about likely recent or upcoming life events for the current user.); 
in an Internet of Things (IoT) capture phase: 
capturing IoT data associated with the user (Wadley, pa 0024, the user interaction contextualization system 110 may acquire information from various social media channels ( e.g., social media network, social media website, social media messaging system, and the like), fitness trackers, Internet of Things (IoT) devices, and so forth.); 
determining whether the captured IoT data meets a relevance threshold utilizing the machine learning engine; 
responsive to not meeting the relevance threshold, discarding the captured IoT data; and
responsive to meeting the relevance threshold, saving the captured IoT data as relevant captured data in an IoT relevant data store (Wadley, pa 0072, the contextual data sourcing module 118 may only accept data that meets or exceeds a threshold reliability score (e.g., where the data is a trusted data element). For instance, where data relating to a user's relationship status is collected from a published relationship status on the user's social media);
in a search improvement phase: 
receiving search criteria from the user to search for data meeting the search criteria (Wadley, pa 0037, in step 202, the user interaction contextualization system 110 may receive a search request for help topics from a user device 162.); 
submitting the modified search criteria for a search;

returning search results for display on a user device based on the modified search criteria (Wadley, pa 0082, display search results to user).
Wadley doesn't expressly discuss prior to an initial search responsive to the receiving of the search criteria from the user, modifying the search criteria to produce modified search criteria utilizing the machine learning engine, the user history, and the relevant captured IoT data.
Osotio teaches in a search improvement phase: 
receiving search criteria from the user to search for data meeting the search criteria (Osotio, pa 0036, The user can use the blended content client 210 to surface information based on a user query. For example, the user query is an example of a current user interaction.);
prior to an initial search responsive to the receiving of the search criteria from the user, modifying the search criteria to produce modified search criteria utilizing the machine learning engine, the user history, and the relevant captured IoT data (Osotio, pa 0036, Based on the user interaction, context information, learned user interaction patterns, and historical home/personal and work/productivity related characteristics and patterns, the user intent and current likely priorities of the user are inferred for determining an efficient blend or ratio of home/personal related and work/productivity related information to surface to the user);
submitting the modified search criteria for a search; receiving search results responsive to the submitting (Osotio, pa 0036, based on the blend of home/personal related and work/productivity related information determined based on a calculated home/personal-work/productivity context threshold value, results for the user query are ranked. For example, the current user interaction can be inferred to be home/personal related, and accordingly, query results that are categorized as home/personal related can be ranked higher); and
returning search results for display on a user device based on the modified search criteria (Osotio, pa 0036, query results that are categorized as home/personal related can be ranked higher and surfaced to the user with higher priority than results that are categorized as work/productivity related).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wadley with the teachings of Osotio because it provides the user with personalized results while using resources efficiently (Osotio, pa 0003).
With respect to claim 5, Wadley in view of Osotio teaches the method of claim 1, wherein the user event information comprises information related to communication between the user and another person (Wadley, pa 0043, the contextual data sourcing module 118 may generate independent initial requests for data for each data source & pa 0050, The contextual data sourcing module 118 may send the third initial request data to a third API … that may be used to query data from the third social networking 

With respect to claim 6, Wadley in view of Osotio teaches the method of claim 5, wherein the communication is selected from the group consisting of an email, a text message, and a social media post (Wadley, pa 0050, the most recent item the member has shared on the third social media website).  

With respect to claim 7, Wadley in view of Osotio teaches the method of claim 1, wherein the IoT data comprises media content, media metadata, and user interaction with the media data (Wadley, pa 0024, the user interaction contextualization system 110 may acquire information from various social media channels ( e.g., social media network, social media website, social media messaging system, and the like), fitness trackers, Internet of Things (IoT) devices, and so forth.).  

With respect to claim 9, Wadley in view of Osotio teaches the method of claim 1, further comprising searching within the IoT relevant data store using the modified search criteria (Wadley, pa 0040, the contextual data sourcing module 118 may collect contextual data from one or more internal sources (e.g., organization servers 164, and the like), one or more external sources 150 (e.g., search systems, social media channels, and the like), and/or one or more user devices 162.).  
claim 10, Wadley in view of Osotio teaches the method of claim 1, further comprising storing the user event information in a persistent user history (Wadley, pa 0034, The user contextual attributes database 136 may store information related to contextual data relating to a user retrieved from a various data sources.).  

With respect to claim 11, Wadley in view of Osotio teaches the method of claim 10, wherein the persistent user history comprises a media identifier, an event correlation field, an evented indication field, a device field, a meta data tags field, a generic search terms field, and a specified search terms field (Wadley, pa 0034).  


With respect to claim 12, Wadley in view of Osotio teaches the method of claim 1, wherein the capturing of the IoT data is performed by a first device that is associated with the user (Wadley, Fig. 1, external sources 150 & pa 0024, user interaction contextualization system acquires data from … IoT devices), and the search results using the modified search criteria are displayed on a second device associated with the user that is not the first device (Wadley, Fig. 1, user device 162 & pa 0082, user device 162 may display the search results).
	
	With respect to claims 13 and 18, the limitations are essentially the same as claims 1 and 9, in the form of a system, and are thus rejected for the same reasons.

claim 19, the limitations are essentially the same as claim 1, in the form of a computer program product, and are thus rejected for the same reasons.

Claims 2-4, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley in view of Osotio, and further in view of Ghafourifar et al. (US 2018/0189356).

With respect to claim 2, Wadley in view of Osotio teaches the method of claim 1, wherein the machine learning engine comprises nodes representing phrases and weighted edges connecting the nodes (Ghafourifar, Fig. 7a & pa 0036, each node represents units of data and each edge that may be weight represents a relationship between nodes).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wadley in view of Osotio with the teachings of Ghafourifar because it provides a neural network as a knowledge base that has the ability to learn new information (Ghafourifar, pa 0035). 

With respect to claim 3, Wadley in view of Osotio teaches the method of claim 2, further comprising utilizing a spreading activation algorithm to update the nodes (Ghafourifar, pa 0086, the graph evolves as time passes such that new relationships are formed, old ones are removed, and existing relationships weaken or strengthen based on contexts relationships as time passes).  

With respect to claim 4, Wadley in view of Osotio teaches the method of claim 2, further comprising modifying edge weightings using a decay function (Ghafourifar, pa 0086, the graph evolves as time passes such that new relationships are formed, old ones are removed, and existing relationships weaken or strengthen based on contexts relationships as time passes).  

With respect to claims 14-16, the limitations are essentially the same as claims 2-4, in the form of a system, and are thus rejected for the same reasons.

With respect to claim 20, the limitations are essentially the same as claims 14-16, in the form of a computer program product, and are thus rejected for the same reasons.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley in view of Osotio, and further in view of Singh (US 2018/0293303).

With respect to claim 8, Wadley in view of Osotio teaches the method of claim 7, as discussed above. Wadley in view of Osotio doesn't expressly discuss wherein the user interaction with the media data comprises gaze determinant data.
Singh teaches wherein the user interaction with the media data comprises gaze determinant data (Singh, pa 0058).  


With respect to claim 17, the limitations are essentially the same as claims 7 and 8, in the form of a system, and are thus rejected for the same reasons.

Response to Amendment
35 U.S.C. 101 
With regard to claims 19 and 20, the amendments to the claims have overcome the 35 U.S.C. 101 rejection.  The Examiner withdraws the 35 U.S.C. 101 rejection to claims 19 and 20.  

Response to Arguments
35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Wadley et al. (US 2017/0345074) and Osotio et al. (US 2019/0042627).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169